O’GORMAN, J.
Under the order of June 28,1907, the default was opened on payment of the “costs and expenses of the proceeding to date.” The proceeding was commenced on April 29, 1907, by an order appointing a commission, under which there were five hearings and one adjournment. Expenses incurred in the proceeding after June 28, 1907, must therefore be excluded in fixing the amount to be paid to the petitioner. Besides the petitioner’s taxable costs and disbursements incident to the first commission, an allowance of $2,500 is made for the compensation of the petitioner’s attorney. The bills of the real estate appraiser and the stenographer are approved. The compensation of the physicians employed by the petitioner is fixed as follows: Dr. Bailey, $600; Dr. Hamilton, $500; Dr. McDonald, $500; Dr. Coley, $400; Dr. Dana, $300; and Dr. Edson, $200. Under rule 71 the court cannot award commissioners more than $10 for each day employed in hearing the testimony and taking the inquisition. Each commissioner will therefore receive $70.
Settle order on notice.